LOWENSTEIN SANDLER LLP
Jeffrey L. Cohen, Esq.
Lindsay H. Sklar, Esq.
1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 262-6700
Facsimile: (212) 262-7402
E-mail: jcohen@lowenstein.com
E-mail: lsklar@lowenstein.com

-and –

Brent Weisenberg, Esq.
One Lowenstein Drive
Roseland, NJ 07068
Telephone: (973) 597-2500
Facsimile: (973) 597-2400
E-mail: bweisenberg@lowenstein.com

Counsel to the Official Committee of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                          Chapter 11

                                                                Case No.: 20-12097 (SCC)
Century 21 Department Stores LLC, et al. 1
                                                                Jointly Administered

                                              Debtors.

                                   CERTIFICATION OF SERVICE


I, Elizabeth Lawler, pursuant to 28 U.S.C. § 1746, certify as follows:




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, as applicable, are Century 21 Department Stores LLC (4073), L.I. 2000, Inc. (9619),
          C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536), C21
          Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21
          Gardens of Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century
          Paramus Realty LLC (5033). The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor,
          New York, NY 10007.

39106/2
02/23/2021 208532499.1
   1.     I am a paralegal employed by the law firm of Lowenstein Sandler LLP, counsel to the
          Official Committee of Unsecured Creditors appointed in the above-referenced chapter
          11 cases.
   2.     On February 23, 2021, I caused the following document to be electronically filed
          with the Court, using the Court’s electronic filing system and served via the court’s
          CM/ECF system on the parties that have consented to electronic service of all filings,
          as indicated on Exhibit A:
                     Fifth Monthly Application of Lowenstein Sandler LLP as Counsel to the
                      Official Committee of Unsecured Creditors for Services Rendered and
                      Reimbursement of Expenses Incurred for the Period of January 1, 2021
                      through January 31, 2021 [Docket No. 677];



   3.     Also on February 23, 2021, I caused the foregoing document to be served on the
          parties listed on Exhibit B by electronic mail.
   4.     In addition, on February 23, 2021, I caused the foregoing document to be served by
          first class mail on:
           Century 21 Department Stores LLC                 Office of the United States Trustee
             22 Cortlandt Street, 5th Floor                       U.S. Federal Building
             New York, New York 10007                         201 Varick Street, Suite 1006
                   Attn: Norman Veit                              New York, NY 10014
                                                               Attn: Andrea Beth Schwartz

                                                                 Andrea Beth Schwartz
                                                               [Home Address – Redacted]


   I hereby certify under penalty of perjury that the foregoing statements made by me are true
   and correct.
Dated: February 23, 2021                             /s/ Elizabeth Lawler
                                                       Elizabeth Lawler




                                              -2-
                         EXHIBIT A




39106/2
02/23/2021 208532499.1
Miscellaneous:
20-12097-scc Century 21 Department Stores LLC

                                       U.S. Bankruptcy Court

                                   Southern District of New York

Notice of Electronic Filing

The following transaction was received from Jeffrey L. Cohen entered on 2/23/2021 at 2:25 PM and
filed on 2/23/2021
Case Name:           Century 21 Department Stores LLC
Case Number:         20-12097-scc
Document Number: 677

Docket Text:
Monthly Fee Statement / Fifth Monthly Application of Lowenstein Sandler LLP as Counsel to the
Official Committee of Unsecured Creditors for Services Rendered and Reimbursement of Expenses
Incurred for the Period of January 1, 2021 through January 31, 2021 Filed by Jeffrey L. Cohen on
behalf of Lowenstein Sandler LLP. (Cohen, Jeffrey)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:F:\Efiling\Century 21\Fee Apps\06. Fifth Monthly (January 2021)\LS Fifth
Monthly.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=2/23/2021] [FileNumber=19620480-0]
[3f1c42b1f6dc24007d7f99d616d508d2eb50bc4bd090e1ba123f940dd645bd273df1
82993cb344900fc13af0b42d5ecba00bfc58f53c6318ebfe6da0a969c57b]]

20-12097-scc Notice will be electronically mailed to:

Kathleen M. Aiello on behalf of Unknown Gindi Family
KAiello@Klestadt.com

Kathleen M. Aiello on behalf of Unknown Gindi Real Estate Entities
KAiello@Klestadt.com

Philip D. Anker on behalf of Defendant Certain Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698, PG1902707, PG1902702, and PG1902712
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Endurance American Specialty Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Evanston Insurance Company
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Landmark American Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Liberty Mutual Fire Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant QBE Specialty Insurance Company
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Starr Surplus Lines Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Defendant Steadfast Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Certain Underwriters at Lloyds Subscribing to Policy Nos.
B0180PG1902346, B0180PG1902696, B0180PG1902698, B0180PG1902702, B0180PG1902704,
B0180PG1902707, and B0180PG1902712
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Endurance American Specialty Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Evanston Insurance Company
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Landmark American Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Liberty Mutual Fire Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party QBE Specialty Insurance Company
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com
Philip D. Anker on behalf of Interested Party Starr Surplus Lines Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Philip D. Anker on behalf of Interested Party Steadfast Insurance Co.
philip.anker@wilmerhale.com,
yolande.thompson@wilmerhale.com;WHDocketing@wilmerhale.com;Joel.Millar@wilmerhale.com

Cynthia Louise Bernstiel on behalf of Defendant Evanstan Insurance Co.
cyndi@mcbelaw.com, lisa@mcbelaw.com,Shannon.M.Bishop@outlook.com

Allan Bloom on behalf of Defendant Century 21 Department Stores LLC
abloom@proskauer.com

David L. Bruck on behalf of Creditor The Parking Authority of the Town of Morristown
bankruptcy@greenbaumlaw.com

Kevin Buckley on behalf of Defendant Great American Fidelity Insurance Co
kbuckley@moundcotton.com, managing_clerks@moundcotton.com

Allison L. Carr on behalf of Creditor Commonwealth of Pennsylvania, Department of Revenue
acarr@attorneygeneral.gov

Shawn M. Christianson on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com, cmcintire@buchalter.com

Jeffrey L. Cohen on behalf of Attorney Lowenstein Sandler LLP
jcohen@lowenstein.com

Jeffrey L. Cohen on behalf of Creditor Committee Official Committee of Unsecured Creditors
jcohen@lowenstein.com

Jeffrey L. Cohen on behalf of Creditor Committee Official Committee of Unsecured Creditors of
Century 21 Department Stores LLC, et al.
jcohen@lowenstein.com

Jeffrey L. Cohen on behalf of Financial Advisor AlixPartners, LLP
jcohen@lowenstein.com

Dennis T D'Antonio on behalf of Plaintiff 173 Bway Blue LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 262 Mott Blue TIC LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 28 Newbury JSRE TIC LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 315 Seventh Retail LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 444 86 Blue LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 66 Pearl Retail II, LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 66 Pearl Retail ISG, LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff 66 Pearl Retail, LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Century 21 Department Stores LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Century 21 Inc.
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff IRaymond-77 Warren LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Miami DD 101 Blue LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Sabra Associates LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Star of David
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff True Blue Associates LLC
ddantonio@wegandmyers.com

Dennis T D'Antonio on behalf of Plaintiff Webway Axxociates LLC
ddantonio@wegandmyers.com

Frank Dell'Amore on behalf of Creditor Joseph DeVito, as Executor of the Estate of Joseph DeVito
fdellamore@jaspanllp.com, adonohue@jaspanllp.com;mcatalano@jaspanllp.com

J. Ted Donovan on behalf of Creditor 80 Lafayette Associates LLC
TDonovan@GWFGlaw.com

J. Ted Donovan on behalf of Creditor Mayore Estates LLC
TDonovan@GWFGlaw.com

Lawrence P. Eagel on behalf of Plaintiff Stephanie Vukosavljevic
eagel@bespc.com
Tyler William Flynn on behalf of Defendant Great American Fidelity Insurance Co
tflynn@moundcotton.com

William J. Geller on behalf of Creditor Next Millenium Realty LLC
wgeller@braverlaw.net, william_geller@yahoo.com

Craig Goldblatt on behalf of Defendant Certain Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698, PG1902707, PG1902702, and PG1902712
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Endurance American Specialty Insurance Co.
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Evanstan Insurance Co.
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Evanston Insurance Company
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Landmark American Insurance Co.
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Liberty Mutual Fire Insurance Co.
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant QBE Specialty Insurance Company
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Starr Surplus Lines Insurance C0.
craig.goldblatt@wilmerhale.com

Craig Goldblatt on behalf of Defendant Steadfast Insurance Co.
craig.goldblatt@wilmerhale.com

Brett D. Goodman on behalf of Consultant Hilco Merchant Resources, LLC and Gordon Brothers Retail
Partners, LLC
brett.goodman@troutman.com, john.murphy@troutman.com

Corey R Greenwald on behalf of Defendant Endurance American Specialty Insurance Co.
corey.greenwald@clydeco.us

Russell Heller on behalf of Creditor Comenity Capital Bank
rheller@burr.com

Mickee M. Hennessy on behalf of Creditor Berdon LLP
mhennessy@westermanllp.com

Evan C Hollander on behalf of Creditor Jefferies Leveraged Credit Products, LLC
echollander@orrick.com, jgoldfinger@orrick.com;efua@orrick.com

John E. Jureller, Jr. on behalf of Plaintiff 173 Bway Blue LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 262 Mott Blue TIC LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 28 Newbury JSRE TIC LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 315 Seventh Retail LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 444 86 Blue LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 66 Pearl Retail II, LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 66 Pearl Retail ISG, LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff 66 Pearl Retail, LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff Century 21 Inc.
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff IRaymond-77 Warren LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff Miami DD 101 Blue LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff Sabra Associates LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff Star of David
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff True Blue Associates LLC
jjureller@klestadt.com, jjureller@klestadt.com

John E. Jureller, Jr. on behalf of Plaintiff Webway Axxociates LLC
jjureller@klestadt.com, jjureller@klestadt.com

Justin Aaron Kuehn on behalf of Plaintiff Stephanie Vukosavljevic
jkuehn@moorekuehn.com
Jeffrey Kurtzman on behalf of Creditor 801-Gallery C-3 MT, L.P.
jkurtzma@klehr.com

Lucy F Kweskin on behalf of Debtor C21 Department Stores Holdings LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor C21 GA Blue LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor C21 Philadelphia LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor C21 Sawgrass Blue, LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Century 21 Department Stores LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Century 21 Department Stores of New Jersey, L.L.C.
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Century 21 Fulton LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Century 21 Gardens of Jersey, LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Century Paramus Realty, LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor Giftco 21 LLC
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Debtor L.I. 2000, Inc.
LKweskin@proskauer.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Lucy F Kweskin on behalf of Plaintiff Century 21 Department Stores LLC
lucy.kweskin@srz.com, lucy-f-kweskin-2599@ecf.pacerpro.com;TSinger@proskauer.com

Michael Kwiatkowski on behalf of Creditor Consolidated Edison Company of New York, Inc.
mkwiatkowski@cullenanddykman.com, lgomez@cullenanddykman.com

Michael Kwiatkowski on behalf of Creditor Constellaton NewEnergy, Inc.
mkwiatkowski@cullenanddykman.com, lgomez@cullenanddykman.com

Michael Kwiatkowski on behalf of Creditor Jersey Central Power & Light Company
mkwiatkowski@cullenanddykman.com, lgomez@cullenanddykman.com
Michael Kwiatkowski on behalf of Creditor Public Service Electric and Gas Company
mkwiatkowski@cullenanddykman.com, lgomez@cullenanddykman.com

Benjamin Loveland on behalf of Defendant Certain Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698, PG1902707, PG1902702, and PG1902712
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Defendant Landmark American Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Defendant Liberty Mutual Fire Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Defendant Starr Surplus Lines Insurance C0.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Defendant Steadfast Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Interested Party Certain Underwriters at Lloyds Subscribing to Policy
Nos. B0180PG1902346, B0180PG1902696, B0180PG1902698, B0180PG1902702, B0180PG1902704,
B0180PG1902707, and B0180PG1902712
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Interested Party Landmark American Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Interested Party Liberty Mutual Fire Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Interested Party Starr Surplus Lines Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Benjamin Loveland on behalf of Interested Party Steadfast Insurance Co.
benjamin.loveland@wilmerhale.com,
WHDocketing@wilmerhale.com;yolande.thompson@wilmerhale.com;Sal.Daniele@wilmerhale.com

Steve Y Ma on behalf of Plaintiff Century 21 Department Stores LLC
sma@proskauer.com, npetrov@proskauer.com;steve-ma-4117@ecf.pacerpro.com
Jonathan H. Miller on behalf of Creditor E. Gluck Corporation
jon@saracheklawfirm.com

Nicholas M. Miller on behalf of Unknown Excel Escalator and Elevator Corporation
nmiller@mcdonaldhopkins.com, kporter@mcdonaldhopkins.com

Martin A. Mooney on behalf of Creditor ACAR Leasing LTD dba GM Financial Leasing
lgadomski@schillerknapp.com,
lgadomski@schillerknapp.com;lmilas@schillerknapp.com;TJohnson@schillerknapp.com

Adam Pollack on behalf of Unknown Relide Realty Co LLC
adam@pollacksharan.com

Geoffrey T. Raicht on behalf of Interested Party Premier Brands Group Holdings
graicht@raichtlawpc.com

David Michael Riley on behalf of Creditor JP MORGAN CHASE BANK, N.A.
ronald.cappiello@morganlewis.com;julia.frost-
davies@morganlewis.com;david.riley@morganlewis.com

Adam L. Rosen on behalf of Unknown National Union Fire Insurance Company
adam.rosen@alrcounsel.com

Benjamin Ruzow on behalf of Creditor Argo Partners
benjamin@argopartners.net

Marianne Sanchez on behalf of Creditor Next Millenium Realty LLC
msanchez@alblawfirm.com, JWeinstein@alblawfirm.com

Andrea Beth Schwartz on behalf of U.S. Trustee United States Trustee
andrea.b.schwartz@usdoj.gov

Andrew M. Sherwood on behalf of Defendant Century 21 Department Stores LLC
asherwood@proskauer.com

Matthew Skrzynski on behalf of Debtor Century 21 Department Stores LLC
mskrzynski@proskauer.com

Matthew Skrzynski on behalf of Plaintiff Century 21 Department Stores LLC
mskrzynski@proskauer.com

Thomas R. Slome on behalf of Creditor Consolidated Edison Company of New York, Inc.
tslome@cullenanddykman.com, cmohan@cullenanddykman.com

Thomas R. Slome on behalf of Creditor Constellaton NewEnergy, Inc.
tslome@cullenanddykman.com, cmohan@cullenanddykman.com

Thomas R. Slome on behalf of Creditor Jersey Central Power & Light Company
tslome@cullenanddykman.com, cmohan@cullenanddykman.com
Thomas R. Slome on behalf of Creditor Public Service Electric and Gas Company
tslome@cullenanddykman.com, cmohan@cullenanddykman.com

Patricia A. Staiano on behalf of Creditor Dorinda Yu
pstaiano@hlgslaw.com

Patricia A. Staiano on behalf of Creditor Mari Mills
pstaiano@hlgslaw.com

Patricia A. Staiano on behalf of Creditor Michael Tannenbaum
pstaiano@hlgslaw.com

Isabella Karlina Stankowski-Booker on behalf of Defendant QBE Specialty Insurance Company
istankowski@zelle.com

David J. Stone on behalf of Plaintiff Stephanie Vukosavljevic
stone@bespc.com, paralegals@bespc.com;henderson@bespc.com

Harvey A. Strickon on behalf of Unknown Lincoln Triangle Commercial Holding Co LLC
harveystrickon@paulhastings.com

Ronald M. Tucker on behalf of Creditor Simon Property Group
rtucker@simon.com, bankruptcy@simon.com

United States Trustee
USTPRegion02.NYECF@USDOJ.GOV

James Christopher Vandermark on behalf of Creditor Acro Display LLC
vandermarkj@whiteandwilliams.com

Joseph J. Vitale on behalf of Creditor United Food and Commercial Workers Union Local 888
jvitale@cwsny.com, ecf@cwsny.com

John Edward Westerman on behalf of Creditor Berdon LLP
jwesterman@westermanllp.com

Jamila J. Willis on behalf of Defendant Allianz Global Risks US Insurance Co.
jamila.willis@dlapiper.com, jamila-willis-6144@ecf.pacerpro.com

Joanna L. Young on behalf of Defendant Axis Surplus Lines Insurance Co.
joanna.young@kennedyslaw.com

20-12097-scc Notice will not be electronically mailed to:

AXIS Surplus Insurance Company
,

Allianz Global Risks US Insurance Co.
,

Berkeley Research Group, LLC
,

Bradford Capital Management, LLC
,

Cherokee Debt Acquisition, LLC
1384 Broadway
Suite 906
New York, NY 10018

Commonwealth of Pennsylvania Department of Labor and Industry
,

William Michael Cooney on behalf of Defendant Endurance American Specialty Insurance Co.
Clyde & Co US LLP (NYC)
405 Lexington Ave
New York, NY 10174

Fair Harbor Capital, LLC
PO Box 237037
New York, NY 10023

Great American Fidelity Insurance Company
,

Corey Russell Greenwald on behalf of Defendant Endurance American Specialty Insurance Co.
Clyde & Co US LLP (NYC)
405 Lexington Ave
New York, NY 10174

Hain Capital Group, LLC
301 Route 17
7th Floor
Rutherford, NJ 07070

Hilco IP Services, LLC d/b/a Hilco Streambank
,

Meegan F. Hollywood on behalf of Defendant Certain Underwriters At Lloyds Subscribing To Policy
Nos. PG1902704, PG1902346, PG1902696, PG1902698, PG1902707, PG1902702, and PG1902712
Robins Kaplan LLP (NYC)
399 Park Avenue, 36th Floor
New York, NY 10022

Meegan F. Hollywood on behalf of Defendant Landmark American Insurance Co.
Robins Kaplan LLP (NYC)
399 Park Avenue, 36th Floor
New York, NY 10022

Meegan F. Hollywood on behalf of Defendant Liberty Mutual Fire Insurance Co.
Robins Kaplan LLP (NYC)
399 Park Avenue, 36th Floor
New York, NY 10022

Meegan F. Hollywood on behalf of Defendant Starr Surplus Lines Insurance C0.
Robins Kaplan LLP (NYC)
399 Park Avenue, 36th Floor
New York, NY 10022

Meegan F. Hollywood on behalf of Defendant Steadfast Insurance Co.
Robins Kaplan LLP (NYC)
399 Park Avenue, 36th Floor
New York, NY 10022

Lucy L. Thomson
,

MSG Consulting, Inc.
,

OPeak LLC
,

Olympus Peak CAV Master LP
745 Fifth Avenue
Suite 1604
New York, NY 10151

Primeshares
261 Fifth Avenue
22nd Floor
New York, NY 10016

Proskauer Rose LLP
Eleven Times Square
New York, NY

Douglas J Schneller on behalf of Creditor CONTRARIAN FUNDS, LLC
Rimon, P.C.
245 Park Ave.
39th Floor
New York, NY 10167
douglas.schneller@rimonlaw.com

Douglas J Schneller on behalf of Unknown CONTRARIAN FUNDS, LLC
Rimon, P.C.
245 Park Ave.
39th Floor
New York, NY 10167
douglas.schneller@rimonlaw.com

Star V Partners LLC
,

Stretto
8269 E. 23rd Avenue
Suite 275
Denver, CO 80238

TR Capital Management, LLC
PO Box 633
Woodmere, NY 11598

Lucy L. Thompson
,

Kristin Vonderhorst Gallagher on behalf of Defendant Axis Surplus Lines Insurance Co.
Kennedys
120 Mountain View Boulevard
P.O. Box 650
Baskin Ridge, NJ 07920

James F. Wallack on behalf of Creditor 1 North Park, LLC
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, MA 02110-3333
jwallack@goulstonstorrs.com

Weg and Myers, P.C.
52 Duane Street
2nd Floor
New York, NY 10007

XCLAIM Inc.
5792 West Jefferson Blvd
Los Angeles, CA 90016

Joanna Lyn Young on behalf of Defendant Axis Surplus Lines Insurance Co.
Kennedys CMK LLP
570 Lexington Avenue
8th Floor
New York, NY 10022

20-12097-scc These participants in a related case have chosen not to receive notice from this case:
Michael D. Hynes on behalf of Defendant Allianz Global Risks US Insurance Co.
michael.hynes@dlapiper.com, new-york-bankruptcy-5401@ecf.pacerpro.com
                                            EXHIBIT B

(i)       Counsel to the Debtors, Proskauer Rose LLP, (a) Eleven Times Square, New York, New
          York 10036, attn: Lucy Kewskin (lkweskin@proskauer.com) and Matt Skrzynski
          (mskrzynski@proskauer.com); (b) 70 West Madison, Suite 3800, Chicago, IL 60602,
          attn: Jeff Marwil (jmarwil@proskauer.com), Jordan Sazant (JSazant@proskauer.com)
          and Brooke Blackwell (bblackwell@proskauer.com), and (c) 2029 Century Park East,
          Suite 2400, Los Angeles, CA, 90067, attn: Peter Young (pyoung@proskauer.com);

(ii)      Counsel to the Prepetition Agent, Morgan, Lewis and Bockius LLP, One Federal Street,
          Boston MA 02110, attn: Julia Frost-Davies (julia.frost-davies@morganlewis.com) and
          (b) 2049 Century Part East, Suite 700, Los Angeles, CA 90067, attn: David Riley
          (david.riley@morganlewis.com) and

(iii)     The Office of the United States Trustee, U.S. Federal Building, 201 Varick Street, Room
          1006, New York, New York, 10014 attn: Andrea Beth Schwartz
          (andrea.b.schwartz@usdoj.gov).




39106/2
02/23/2021 208532499.1
